DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgment
2. 	The Preliminary Amendment filed on 04/30/20019 has been acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. 	Claim(s) 12, 13, 15, 16 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PRASAD et al. (Publication No. US 2019/0394715).
 	Regarding claim 12. (Currently Amended) PRASAD teaches a network slice configuration update method, the method being performed by a management function (PRASAD, the Abstract), the method comprising: 
 	the management function obtaining information indicating that a user equipment's Subscribed Network Slices has been updated (PRASAD, Figure 3, pp [58]-[67]); 
	as a result of obtaining the information indicating that the user equipment's Subscribed Network Slices has been updated, the management function sending to the user equipment, UE, a message containing information indicating that the UE's Subscribed Network Slices have been updated (PRASAD, Figure 3, pp [58]-[67]).
	Regarding claim 13. (Currently Amended) PRASAD teaches the method of claim 12, wherein obtaining the information comprises the management function receiving from a data manager a message containing a parameter explicitly indicating that the UE's Subscribed Network Slices has been updated and/or containing the UE's updated Subscribed 5371 of PCT/ EP2019/059362 Preliminary Amendment Attorney Docket: 3602-1642US2Network Slices (PRASAD, Figure 3, pp [58]-[67]).  
 teaches the method of claim 13, wherein the message from data manager is a Nudm_SDM_Notification.  
 	Regarding claim 15. (Currently Amended) PRASAD teaches the method of claim 13, wherein the method further comprises the management function receiving a registration request for the UE as part of a registration process for registering the UE (PRASAD, Figures 4, 6, pp [68]-[72]); after receiving the registration request, the management function sending to the data manager a get request as part of the registration, wherein the message containing the parameter is a response message transmitted by the data manager in response the get request that was transmitted by the management function to the data manager as part of the registration process for registering the UE (PRASAD, Figures 4, 6, pp [68]-[72]).   
 	Regarding claim 16. (Currently Amended) PRASAD teaches the method of claim 12, wherein the message transmitted to the UE comprises: a parameter explicitly indicating that the Subscribed Network Slices has been updated, and/or the UE's Subscribed Network Slices (PRASAD, Figure 3, pp [58]-[67]).
 	Regarding claim 17. (Original) PRASAD teaches the method of claim 16, wherein the message transmitted to the UE further comprises: Configured NSSAI for the Serving PLMN, Mapping of 
 	Regarding claim 28. (Currently Amended) PRASAD teaches a management function, the management function being adapted to perform the method of claim 12 (PRASAD, Figure 3, pp [58]-[67]).

Allowable Subject Matter
6. 	Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 12 and any intervening claims 13 and 16.

7. 	Claims 1-4, 7-9, 11, 18-24, 26, 27, 29 and 30 are allowed.
8. 	The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach and suggest the followings. However, these references, by taken individually or in combination, fail to teach, suggest or disclose the unique claimed features and limitations cited from the independent claims 1, 7, 18, 21 and 26 (and thus the corresponding dependent claims 2-4, 8, 9, 11, 19, 20, 22-24, 27, 29 and 30) as filed on 04/30/2019. 
 	Firstly, PRASAD et al. (Publication No. US 2019/0394715), at best, teaches “A communication terminal includes a 
	PRASAD does not teach or suggest the unique claimed features and limitations cited from the independent claims 1, 7, 18, 21 and 26 as filed on 04/30/2019. 
  	Secondly, Park (Publication No. US 2019/0029065), at best, teaches “A method for a user equipment to update a policy in a wireless communication system may include transmitting a first registration request message to an access and mobility management function (AMF), wherein the first registration request message includes requested network slice selection assistance information (NSSAI) including single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register; receiving a first registration accept message as a response to the first registration request message from the AMF, wherein the first registration accept message includes an allowed NSSAI including at least one S-NSSAI allowed by the AMF; and requesting the update of a network slice selection policy 
	Park does not teach or suggest the unique claimed features and limitations cited from the independent claims 1, 7, 18, 21 and 26 as filed on 04/30/2019. 
 	Lastly, Lee et al. (Publication No. US 2018/0270666), at best, teaches “Techniques that may be applied in a multi-slice network for maintaining privacy when attempting to access the network. A method generally includes transmitting a registration request message to a serving network to register with the serving network; receiving a first confirmation message indicating a secure connection with the serving network has been established; transmitting, after receiving the first confirmation message, a secure message to the serving network comprising an indication of at least one configured network slice that the UE wants to communicate over, wherein the at least one configured network slice is associated with a privacy flag that is set; and receiving a second confirmation message from the serving network indicating that the UE is permitted to communicate over the at least one configured network slice.”
1, 7, 18, 21 and 26 as filed on 04/30/2019.
 	In conclusion, the references above, by taken individually or in combination, fail to teach, suggest or disclose the unique claimed features and limitations cited from the independent claims 1, 7, 18, 21 and 26 (and thus the corresponding dependent claims 2-4, 8, 9, 11, 19, 20, 22-24, 27, 29 and 30) as filed on 04/30/2019. 
 	Therefore, claims 1-4, 7-9, 11, 18-24, 26, 27, 29 and 30 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.